Citation Nr: 1455707	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to claimed OSA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to March 1981, September 1990 to June 1991, and January 2003 to July 2004; the Veteran had Persian Gulf service from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for OSA and RLS.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently shown in the record to be diagnosed with OSA and RLS by VA in 2009.  On appeal, the Veteran has averred that his OSA and RLS began in military service, and alternatively, is related to chemical exposure as a result of his Persian Gulf War experience; the Veteran indicated in his August 2013 hearing that while nobody indicated to him during service that he has any snoring or other sleep apnea symptoms, upon returning from his Persian Gulf War service, his wife informed him that he was snoring and he further stated that he began experiencing fatigue and other symptoms that persisted until he was eventually sent for a sleep study by VA in 2009.  Those other sleep symptoms included RLS, which has forced his wife to sleep in a separate bedroom.

In a statement by a VA physician in January 2013, it was indicated that:

Regarding sleep apnea and restless leg syndrome and its connection with Gulf War service which was in 1990 and 1991.  He was on active duty again in 2003 January until July of 2004.  He had a sleep study done in March of 2009 which showed obstructive sleep apnea.  It did not mention on the study about restless leg syndrome, but clinically it had when they ordered the test in 2009.  There is no evidence that this occurred anywhere close to his service date in the Gulf War so I think there is less than 50 [percent] probability that this obstructive sleep apnea and restless leg syndrome were incurred in or aggravated by his active duty service.  Rationale being the length of time from his service until the diagnosis was made in 2009.  

There is no discussion in the opinion of the Veteran's lay statements (and those of his spouse) which indicate ongoing symptomatology such as fatigue and snoring since his return from the Persian Gulf in 1991.  Likewise, the examiner does not address the claimed chemical exposure while he was in the Persian Gulf as a potential etiology of the Veteran's OSA and RLS.  

The Board finds that a remand is necessary to obtain an addendum opinion to determine the etiology of the OSA and RLS.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See also Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Central Arkansas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his OSA and RLS disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain an addendum to the January 2013 VA examiner's opinion, preferably from the original examiner.  If the original examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an examination of the Veteran is left to the discretion of the VA examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that obstructive sleep apnea and/or restless leg syndrome had their onset in service or are otherwise related to service, including Persian Gulf service in 1990-91.  

The examiner should specifically address the Veteran's claimed chemical exposure during service and his and his spouse's statements that he had begun exhibiting snoring, tiredness/fatigue, and other symptomatology shortly after his return from Persian Gulf service in 1991.  

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for OSA and RLS.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



